Citation Nr: 1030412	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Whether the appellant may be recognized as the surviving spouse 
of the Veteran for purposes of entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to May 
1973.

The Veteran died in October 2007.  The appellant is seeking to be 
recognized as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 administrative decision issued by the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2010, the appellant presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran and the appellant were married in June 1981; the 
Veteran died in October 2007.

2.  There is no documented evidence that the Veteran or the 
appellant had filed with any court for separation or divorce 
prior to the Veteran's death; the appellant and the Veteran filed 
joint tax returns through the tax year 2007.
3.  The record shows that the Veteran's daughter had been 
diagnosed with post traumatic stress disorder (PTSD) due to 
actions of the Veteran at the time the appellant had separated 
from him.

4.  The Veteran and the appellant were separated due to 
misconduct of the Veteran without fault of the appellant.


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the 
surviving spouse of the Veteran for purposes of VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  However, since the Board is granting the 
claim, there is no need to discuss in detail whether there has 
been compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most harmless 
error.  See 38 C.F.R. § 20.1102.

During the hearing, the Veterans Law Judge clearly explored the 
nature of the issue.  The Veterans Law Judge further noted that 
he was going to ask tough questions.  He clarified the position 
of the service organization and requested whether the appellant 
had anything to add.  Although the submission of additional 
evidence was not suggested, it was clear that there was no 
additional evidence to submit.  The actions of the Veterans Law 
Judge comply with the provisions of 38 C.F.R. § 3.103.

Governing Laws and Regulations for Eligibility as a Surviving 
Spouse

Dependency and Indemnity Compensation (DIC) is a payment made by 
VA to a "surviving spouse", child or parent because of a 
service-connected death occurring after December 31, 1956. 38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  Death pension is 
available to the "surviving spouse" of a Veteran because of his 
nonservice- connected death, as long as the Veteran served for 
the required period of time during wartime subject to certain 
income limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 
3.23, 3.3.  Finally, accrued benefits, or benefits to which a 
beneficiary was entitled at his death, will be paid to a 
"surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a), (d).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite 
sex whose marriage to the Veteran meets the requirements of 38 
C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid 
under the law of the place where the parties resided at the time 
of marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (i.e. continuous cohabitation); (4) and who, 
except as provided in 38 C.F.R. § 3.55, has not remarried or has 
not since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of or procured by 
the Veteran without the fault of the surviving spouse.  38 C.F.R. 
§ 3.53(a).

In this regard, temporary separations which ordinarily occur, 
including those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  38 
C.F.R. § 3.53(a).  If the evidence establishes that the 
separation was by mutual consent and that the parties lived apart 
for purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the surviving 
spouse to desert the Veteran, the continuity of the cohabitation 
will not be considered as having been broken.  38 C.F.R. § 
3.53(b) (emphasis added).  The statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  Id. State laws will not 
control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions made 
during the life of the Veteran on issues subsequently involved in 
the application of this section.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) identified a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a Veteran even if a separation has occurred.  
First, the spouse must be free of fault in the initial 
separation.  Id. at 112.  Second, the separation must have been 
procured by the Veteran or due to his misconduct, with the fault 
determination based on an analysis of the conduct at the time of 
separation.  Id.  The Court emphasized that the "without fault" 
requirement of the law was not a continuing one.  Rather, fault, 
or the absence of fault, is to be determined based on an analysis 
of conduct at the time of separation.  Id.  However, certain 
conduct subsequent to the time of separation may be relevant in 
an appropriate case with respect to the question of fault at the 
time of separation.  Still the mere acts of seeking divorce and 
failing to reconcile are not in and of themselves relevant to the 
question of fault, and, standing alone, do not constitute 
evidence of fault at the time of separation.  Certainly, if a 
spouse has been physically and emotionally abused and separates 
from the abuser, the abused spouse's acts of initiating a divorce 
and refusing to reconcile would not be competent evidence to 
demonstrate fault on the part of the abused spouse at the time of 
the separation.  Id.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), 
the Federal Circuit Court held that separation by mutual consent 
generally does not constitute desertion by a potential surviving 
spouse, such that a claimant is exempted from the continuous 
cohabitation requirement under 38 C.F.R. § 3.53(b) for the 
purpose of establishing recognition as the surviving spouse for 
death benefits.  The Federal Circuit explained that under a 
proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify 
as a surviving spouse if a separation was "procured" by the 
Veteran without the fault of the surviving spouse, even if there 
was no misconduct by the Veteran.  Id.  Therefore, under a proper 
interpretation of section 3.53(b), a separation by mutual 
consent, without an intent to desert, does not break the 
continuity of cohabitation.  Id. at 1358.  However, the Federal 
Circuit added that a separation by mutual consent would 
constitute desertion if the separation was induced by misconduct 
or communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of cohabitation 
and precluding surviving spouse recognition in such instance.  
Id. at 1357.

The Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence. See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

Background Facts and Assertions

The Veteran and the appellant were married in June 1981 and a 
child was born to the marriage in April 1990.  The record shows 
that the appellant was rated at 100 percent for schizophrenia 
since November 1975.

The record shows that the appellant filed a request for 
apportionment on behalf or herself and her daughter in June 2004 
noting that she was in contact with an attorney regarding a legal 
separation.  She indicated that she had moved to Bozeman, 
Montana.

Nursing home notes dated July 2004 reflects that the Veteran 
"may require intermittent intervention to help him adjust to 
being divorced, and dependent."
An August 2004 statement from the Veteran on the matter of 
apportionment reflects that he and the appellant were in the 
process of seeking a divorce.  A separate statement from the 
Veteran indicates that the appellant separated from him and they 
do not live together; he noted that he resided at a VA nursing 
home in Miles City.

The record shows that the appellant and the Veteran filed joint 
tax returns through the tax year 2007.

The appellant and the Veteran did not cohabitate from June 2004.  
Private medical records dated August 2004 reflect that the 
Veteran's daughter had significant psychological problems due to 
the Veteran.  These record shows that the daughter experienced 
verbal abuse and social control by the Veteran.  The daughter 
reported during clinical evaluation that she was scared of her 
dad.  She reported having nightmares when she knows she will have 
to see him and feeling of anger.  The daughter was diagnosed with 
PTSD.

In an August 2008 statement, the appellant reported that, prior 
to June 2004, the Veteran had been hospitalized and she was 
making preparations for his return home.  She indicated that she 
had told the Veteran that she and their daughter would not be at 
their shared home because there was no room with his medical and 
physical needs.  She states that the Veteran returned to their 
home, but this was not suitable.  Thereafter, she states that he 
entered a VA nursing home and then moved in with his brother, 
where he resided at the time of his death.  The appellant 
indicated that the Veteran's mental health had significantly 
worsened.

At an RO hearing in November 2008, the appellant testified that 
she and the Veteran did not cohabitate because of his medical 
conditions.

A letter dated October 2009 from the school psychologist of the 
Veteran's daughter reflects that she had counseled the girl for 4 
years.  She noted that the girl reported that her father had been 
verbally aggressive with her while she was being home schooled 
prior to 9th grade.  When she started at the school, the girl was 
withdrawn, constantly apologized, and revealed that she was 
afraid her father would come to school to find her and had a plan 
to escape from him.  The girl expressed extreme anger, agitation, 
and at time tears when there was any mention of her father.  The 
counselor noted that the appellant had been the only stable, 
loving, comforting, and consistent person within the girl's life.  
The counselor described the home life with the Veteran as 
negative and stated that moving away allowed their daughter to 
progress in a calm and peaceful environment.

In June 2010, the appellant testified before the undersigned VLJ 
that she moved away from the Veteran because he had subjected 
their daughter to significant verbal and emotional abuse, 
resulting in a diagnosis for PTSD for their daughter.  The 
appellant stated that, in 2004, she took her daughter for 
psychological treatment and had concern for her daughter's mental 
well-being around the Veteran.  She reported that to remain in a 
home with the Veteran would have been unsafe for their daughter, 
as the Veteran was becoming more and more violent as with his 
physical and mental decline.  It was argued that the appellant 
separated from the Veteran through no fault of her own and that 
the continued separation was for the safety of their daughter and 
possibly appellant's.  It was argued that there was no 
abandonment.  The appellant denied that, at the time of the 
Veteran's death, they were seeking either a separation or a 
divorce.  She denied that they had received a divorce, and 
indicated that they were legally married under the laws of 
Montana.

Analysis

The fundamental issue in this case is whether the appellant is 
the "surviving spouse" of the Veteran as defined under § 
3.50(b).  It is undisputed that the Veteran and appellant were 
legally married at the time of the Veteran's death and that no 
separation or divorce filings had been made prior to his death.  
In addition, there is also no evidence of record suggesting that 
the appellant has remarried or has since the death of the Veteran 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
Therefore, the only remaining issue pertinent in determining 
entitlement to surviving spouse status is whether she is exempted 
from the requirement of continuous cohabitation under § 
3.50(b)(1) because the separation was "procured" by the Veteran 
without fault on her part.

In the present case, while there is some evidence that the 
appellant and the Veteran were seeking a divorce, the record 
shows no indication that either party had actually filed for 
legal separation or divorce.  Moreover, the record overwhelming 
establishes that the appellant separated from the Veteran due to 
misconduct by the Veteran.  With regard to the fault of the 
appellant, the Board emphasizes that the record at the time of 
the separation shows that the appellant's daughter had been 
subjected to significant verbal and emotional abuse resulting in 
a diagnosis for PTSD.  Thus, the appellant cannot be said to be 
at fault for separating, but rather her action were procured by 
the Veteran through no fault of her own.

The Board acknowledges that the RO provided a thoughtful and 
well-done decision.  However, the record establishes that, while 
still living with the Veteran, the appellant and Veteran's child 
was diagnosed as having PTSD due to the actions of the Veteran.  
The appellant's decision to leave the Veteran in order to protect 
the child was supportable and does not establish a lack of 
continuous cohabitation on her part.   Thus, despite the 
Veteran's excellent service to this country, the most probative 
evidence, to include the medical records and credible testimony 
established that the initial separation was due to the misconduct 
of the Veteran and without the fault of the spouse.

In summary, the Board finds the preponderance of the evidence 
demonstrates that the appellant did not intend to desert or 
abandon the Veteran, but rather that the appellant had to 
separate due to misconduct of the Veteran.  Accordingly, the 
claim is granted.

ORDER

The appellant is recognized as the surviving spouse of the 
Veteran for purposes of entitlement to VA death benefits.  The 
benefit sought on appeal is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


